OPINION
ROTH, Circuit Judge.
Carlos Flecha appeals the denial of his Petition for Writ of Habeas Corpus which was dismissed without an evidentiary hearing in the United States District Court for the Eastern District of Pennsylvania.
On June 13, 2000, Flecha filed his Petition for Writ of Habeas Corpus relief with the District Court under the docket number 00-2984. On June 29, 2000, the District Court granted Flecha an additional 120 days to re-file his petition. This Order was also docketed under number 00-2984. On October 27, Flecha re-filed his petition with the District Court. However, this petition was docketed under a different number of 00-5455. Therefore, the refiled petition was improperly dismissed because it was incorrectly docketed.
We remand to the Clerk of the United States District Court for the Eastern District of Pennsylvania to correctly docket the re-filed petition, filed on October 27, 2000, under docket number 00-2984.